Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 20, 2009                                                                                                Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
  136738(55)                                                                                            Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway,
  RODNEY MCCORMICK,                                                                                                      Justices
          Plaintiff-Appellant,
  v                                                                 SC: 136738
                                                                    COA: 275888
                                                                    Genesee CC: 06-083549-NI
  LARRY CARRIER,
           Defendant,
  and
  ALLIED AUTOMOTIVE GROUP, INC.,
  indemnitor of GENERAL MOTORS
  CORPORATION,
               Defendant-Appellee.
  _________________________________________/

         On order of the Court, upon reviewing the stipulation of the parties, the caption of
  this case is changed as indicated above, and General Motors Corporation is DISMISSED
  as a party in interest.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 20, 2009                     _________________________________________
         p0818                                                                 Clerk